DETAILED ACTION
1. 	This Non-Final Office Action is in response to application filed on 09/14/2020.  	Claims 1-18 are being considered on the merits. 	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
Drawings
2. 	The drawings filed on 09/14/2020 are accepted. 
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.



3.	Claims 1-8, 10-11 and 13-18 are rejected under 35 U.S.C. 103 as being unpatentable over US Pub No. US 2015/0355245 A1 to Ordanis, (hereinafter, “Ordanis”) in view of US Pub. No. US 2016/0234206 A1 to Tunnell, (hereinafter, “Tunnell”).

As per claim 1, Ordanis teaches a method of forming encrypted data for a plurality of User data, including: 
receiving plurality data from a physical data sensor (Ordanis, para. [0039] “The nodal junction 20, illustrated in FIG. 2, is a collection point for data sampled from the local node sensors 12. The nodal junction 20 collects information from local node sensors 12, preferably for multiple services (for example electrical, water and gas), and passes the accumulated sensor information, to the network sever 30 for data storage and analysis. The nodal junctions 20 are preferably capable of collecting information from multiple local node sensors 12, for example through multiplexer 24, and accumulating the data into a single packet or small number of packets for transmission to the server 30 via communications module 22, for example over the Internet as shown in FIG. 1, thus reducing the total bandwidth required to transfer data from multiple collection points.”); 
encrypting the plurality of User data via the plurality of received sensor data (Ordanis, para. [0039] “calculations are performed on the sensor data at the nodal junction 20, generating derived values that can then be transmitted to the network server 30 instead of the raw data… an encryption algorithm is embedded in the nodal junction 20 and a private key is provided to users of the system. This permits the electrical measurements (including derived electrical measurements) to be encrypted and securely transmitted to the network server 30 for dissemination to parties possessing said private encryption key. The nodal junctions 20 and network servers 30 preferably utilize at least one common authentication algorithm and authentication key, and at least one common encryption algorithm and encryption key.”); 
forwarding an encryption key and encrypted data identifier to a User electronically (Ordanis, para. [0040] “The nodal junction 20 may compute an original hash string of every data string it transmits, using its common authentication algorithm and authentication key, and transmit every data string with its original hash string. The network server 30 will re-compute the hash string of every data string it receives, using its common authentication algorithm and authentication key, and ignore any data string when the re-computed hash does not equal the original hash string. The network server 30 may compute one original hash string for every reply string and command string pair, and transmit every reply string and command string pair with its original hash string.” And para. [0043] “the collection and transfer to data by the nodal junction 20 comprises assigning an ID (e.g. a serial number) to the nodal junction microcontroller 60, and assigning an ID (e.g. sensor number) to each sensor 12 corresponding to the sensor channel number in the nodal junction 20 to which the sensor outputs are connected. The electrical measurements derived from a single sensor 12 are encrypted using a public encryption algorithm and the embedded private encryption key. Data strings are created within the nodal junction 20, which may comprise one or more of the encrypted electrical measurements, the sensor number, the serial number of the nodal junction 20, a timestamp indicating when the electrical measurements were taken, and an incrementally increasing sequence number.”); and 
storing the encrypted data and its identifier (Ordanis, para. [0044] “The data strings are transmitted to the network server 30, and the network server in turn acknowledges the receipt of data strings by transmitting a reply string to the nodal junction 20, preferably one reply string for every data string received from the nodal junction, each reply string including the timestamp and sequence number that was contained in the associated received data string, as well as the ID of the nodal junction from which the received data string originated. The received data strings are preferably appended to individual flat files stored with the network server, in the preferred embodiment one flat file for each serial number/sensor number pair”).

Ordanis teaches all the limitations of claim 1 above, however fails to explicitly teach but Tunnell teaches:
forwarding an encryption key and encrypted data identifier to a User electronically (Tunnell, para. [0038] “When a source (a human user, a physical-object user (such as a robot), a device, a "thing" of the "internet of things," etc.) wishes to gain access to an access-controlled system, or unlock a house, garage, car or safe door, for instance, he/she/it may provide specific credentials that can be input into one or more of the devices…A sensor 11 (e.g., a microphone, a camera, or other sensor, which may be hidden from view in FIG. 1) on one or more of the devices 10 may capture and quantize, digitize or otherwise collect data from the sensor in order to analyze it. Now referred to as "data," this data may be passed between or among devices 10 over a communications path 30 governed by an applicable communications protocol.” And para. [0081] “FIG. 5 identifies other types of data that can be transferred between the devices 10 over communication paths 30, including wake-up and synchronization signals 31, authentication information or scores 32, encryption information 33 and other data types 34 not specifically identified.” And para. [0082] “Multiple devices 10 within a cluster 40 collaborate by communicating with one another to perform collaborative actions. It is readily recognized by anyone familiar with the art that communications techniques employed between devices 10 within clusters 40 may include but not be limited to acoustic, ultrasonic, Bluetooth, BLE (Bluetooth Low Energy), BodyCom (a short range wireless connectivity technology), WiFi, PAN (Personal Area Network), NFC (Near Field Communication), RFID (Radio Frequency Identification) and/or other RF (Radio Frequency) and/or acoustic communications collectively referred to as "communications" herein.”)
Therefore, it would have been obvious to one of the ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Tunnell’s collaborative service across multiple sensors into Ordanis’s monitoring and analysis of sensor data, with a motivation for enhanced collaborative services with multiple sensors to increase confidence in an authentication action (Tunnell, para. [0010]).

As per claim 2, the combination of Ordanis and Tunnell teaches the method of forming encrypted data for a plurality of User data according to claim 1, wherein the sensor data is electrical energy measurement data (Ordanis, para. [0028] “The node sensors 12 may for example include any number of electrical sensors, heat sensors, vibration sensors and/or pulse sensors, depending upon the particular network or equipment being monitored. In the preferred embodiments the system comprises at least one ampere sensor configured to produce an output analog signal used in the process of measuring the amperes in one of the AC electrical load conductors, comprising an inductor having at least one complete electrical turn in inductive communication with the load conductor, and at least one voltage sensor configured to produce an output analog signal used in the process of measuring the voltage difference between one voltage phase element and a common reference point shared by all voltage phase elements (in double or multiphase systems) such as a neutral wire.”)

As per claim 3, the combination of Ordanis and Tunnell teaches the method of forming encrypted data for a plurality of User data according to claim 1, wherein the sensor data is radiation measurement data (Ordanis, para. [0030] “at least one sensor 12 designed to provide at least one signal representative of a non-electrical measurement, for example the motion of an object in a space, speed of an object, mass of an object, volume and direction of fluid flowing, temperature, humidity, pressure, air quality, percentage content of a gaseous substance, radiation level, pH of a liquid, level of a fluid in a tank, etc.”).

As per claim 4, the combination of Ordanis and Tunnell teaches the method of forming encrypted data for a plurality of User data according to claim 1, wherein the sensor data is solar energy measurement data (Ordanis, para. [0054] “In addition to the internal data collected and stored by the network server 30, the system of the invention may analyze electrical measurements derived from the sensors 12 taking into account data from at least one external source. External sources may for example comprise weather data, percentage data relating energy consumption of monitored loads (or sources) to the total electrical energy produced from sources such as hydro, nuclear, coal, natural gas, wind, solar, bio-fuel etc., the total amount of greenhouse gases (by gas type) released into the atmosphere for each Watt Hour of electrical energy produced from sources such as hydro, nuclear, coal, natural gas, wind, solar, bio-fuel etc. The system allows users to query both the stored electrical measurement data and such external data, preferably using a customizable and configurable user interface.”).

As per claim 5, the combination of Ordanis and Tunnell teaches the method of forming encrypted data for a plurality of User data according to claim 1, wherein the sensor data is collected from an Internet of Things device incorporating a sensor to measure and collect the sensor data (Tunnell, para. [0038] “When a source (a human user, a physical-object user (such as a robot), a device, a "thing" of the "internet of things," etc.) wishes to gain access to an access-controlled system, or unlock a house, garage, car or safe door, for instance, he/she/it may provide specific credentials that can be input into one or more of the devices…A sensor 11 (e.g., a microphone, a camera, or other sensor, which may be hidden from view in FIG. 1) on one or more of the devices 10 may capture and quantize, digitize or otherwise collect data from the sensor in order to analyze it. Now referred to as "data," this data may be passed between or among devices 10 over a communications path 30 governed by an applicable communications protocol.” And para. [0138] “Multiple devices 10 may collaborate with one another to improve authentication or risk scores. In such instances, each device 10 will respond to another device 10 with its own confidence/authentication/risk score. Alternatively, one device may send "authentication" approval to one or more other (receiving) devices such that the receiving devices will know who/what has access to which devices or services within the "internet of things."”).
Therefore, it would have been obvious to one of the ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Tunnell’s collaborative service across multiple sensors into Ordanis’s monitoring and analysis of sensor data, with a motivation for enhanced (Tunnell, para. [0010]).

As per claim 6, the combination of Ordanis and Tunnell teaches the method of forming encrypted data for a plurality of User data according to claim 1, wherein forming a One time Pad (OTP) with via the plurality of received sensor data and encrypting the plurality of User data via the OTP (Tunnell, para. [0075] “Devices 10 may become inter-aware through a previous authentication/recognition process and/or through passing information or data 20 across a communication path 30 to perform some action. Information or data that is passed may include but is not limited to a one time code (OTC) or a temporary password” and para. [0092] “identifiers that the devices 10 may utilize, along with models to authenticate with other devices, include but are not limited to biometrics (someone you are), shared secrets (something you know such as PIN, pattern and/or gesture or the like); device identifiers such as serial number (some number you have), electronic identifiers (an eID or something you have), and proximity (something(s) you have); group identifiers (group(s) you belong to); location (somewhere you have been, are at now or are not at now); one-time pad”).
Therefore, it would have been obvious to one of the ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Tunnell’s collaborative service across multiple sensors into Ordanis’s monitoring and analysis of sensor data, with a motivation for enhanced collaborative services with multiple sensors to increase confidence in an authentication action (Tunnell, para. [0010]).

As per claim 7, the combination of Ordanis and Tunnell teaches the method of forming encrypted data for a plurality of User data according to claim 1, including storing the encrypted data and (Tunnell, para. [0131] “Devices within a collaborative cluster may not only be idle, but semi-passive, where a device is completely passive (e.g. OFF) in an idle state, but utilizes a battery after it is awakened from a passive state. In such instances, the wake-up signal will wake-up the semi-passive device where the semi-passive device utilizes an internal power source to continue operation. In other embodiments, devices within a collaborative cluster may not only be idle or semi-passive, but completely passive. In such instances, the wake-up signal will not only wake-up the passive device, but also then harvest power from the wake-up signal and/or other energy sources to continue operation. Thus, in two non-limiting examples, a battery powers the semi-passive device after wake-up, or the passive device is powered by harvesting energy from the wake-up signal.”).
Therefore, it would have been obvious to one of the ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Tunnell’s collaborative service across multiple sensors into Ordanis’s monitoring and analysis of sensor data, with a motivation for enhanced collaborative services with multiple sensors to increase confidence in an authentication action (Tunnell, para. [0010]).

As per claim 8, the combination of Ordanis and Tunnell teaches the method of forming encrypted data for a plurality of User data according to claim 1, including storing the encrypted data and its identifier in a cloud server (Tunnell, para. [0114] “Once training of the model(s) has been performed, a common model 53 can then be distributed to each device 10 to perform recognition locally on the device 10, remotely on a server 13 (see FIG. 12) or a cloud, or in some cases, distributed across multiple devices 10 within a collaborative cluster.”).
Therefore, it would have been obvious to one of the ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Tunnell’s collaborative service across multiple sensors into Ordanis’s monitoring and analysis of sensor data, with a motivation for enhanced (Tunnell, para. [0010]).

As per claim 10, Ordanis teaches the method of forming encrypted data for a plurality of User data according to claim 5, wherein forming a One time Pad (OTP) with via the plurality of received sensor data and encrypting the plurality of User data via the OTP (Tunnell, para. [0075] “Devices 10 may become inter-aware through a previous authentication/recognition process and/or through passing information or data 20 across a communication path 30 to perform some action. Information or data that is passed may include but is not limited to a one time code (OTC) or a temporary password” and para. [0092] “identifiers that the devices 10 may utilize, along with models to authenticate with other devices, include but are not limited to biometrics (someone you are), shared secrets (something you know such as PIN, pattern and/or gesture or the like); device identifiers such as serial number (some number you have), electronic identifiers (an eID or something you have), and proximity (something(s) you have); group identifiers (group(s) you belong to); location (somewhere you have been, are at now or are not at now); one-time pad” and para. [0146] “one or more biometrics and/or behavior metrics sensed on one or more devices may be used to authenticate one or more users, objects, devices or "things". After or during access, the distributed authentication service may enable calculation, storage, access, retrieval, encryption and/or decryption to data from one or more other devices. In some embodiments, the same cryptographic "key" or portion of a key used for authentication may also be used for encryption and/or decryption.”)
Therefore, it would have been obvious to one of the ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Tunnell’s collaborative service across multiple sensors into Ordanis’s monitoring and analysis of sensor data, with a motivation for enhanced (Tunnell, para. [0010]).

As per claim 11, the combination of Ordanis and Tunnell teaches the method of forming encrypted data for a plurality of User data according to claim 5, including storing the encrypted data and its identifier in a cloud server (Tunnell, para. [0114] “Once training of the model(s) has been performed, a common model 53 can then be distributed to each device 10 to perform recognition locally on the device 10, remotely on a server 13 (see FIG. 12) or a cloud, or in some cases, distributed across multiple devices 10 within a collaborative cluster.”).
Therefore, it would have been obvious to one of the ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Tunnell’s collaborative service across multiple sensors into Ordanis’s monitoring and analysis of sensor data, with a motivation for enhanced collaborative services with multiple sensors to increase confidence in an authentication action (Tunnell, para. [0010]).

As per claim 13, the combination of Ordanis and Tunnell teaches the method of forming encrypted data for a plurality of User data according to claim 5, wherein the sensor data is electrical energy measurement data (Ordanis, para. [0028] “The node sensors 12 may for example include any number of electrical sensors, heat sensors, vibration sensors and/or pulse sensors, depending upon the particular network or equipment being monitored. In the preferred embodiments the system comprises at least one ampere sensor configured to produce an output analog signal used in the process of measuring the amperes in one of the AC electrical load conductors, comprising an inductor having at least one complete electrical turn in inductive communication with the load conductor, and at least one voltage sensor configured to produce an output analog signal used in the process of measuring the voltage difference between one voltage phase element and a common reference point shared by all voltage phase elements (in double or multiphase systems) such as a neutral wire.”)

As per claim 14, the combination of Ordanis and Tunnell teaches the method of forming encrypted data for a plurality of User data according to claim 5, wherein the sensor data is radiation measurement data (Ordanis, para. [0030] “at least one sensor 12 designed to provide at least one signal representative of a non-electrical measurement, for example the motion of an object in a space, speed of an object, mass of an object, volume and direction of fluid flowing, temperature, humidity, pressure, air quality, percentage content of a gaseous substance, radiation level, pH of a liquid, level of a fluid in a tank, etc.”).

As per claim 15, the combination of Ordanis and Tunnell teaches the method of forming encrypted data for a plurality of User data according to claim 5, wherein the sensor data is solar energy measurement data (Ordanis, para. [0054] “In addition to the internal data collected and stored by the network server 30, the system of the invention may analyze electrical measurements derived from the sensors 12 taking into account data from at least one external source. External sources may for example comprise weather data, percentage data relating energy consumption of monitored loads (or sources) to the total electrical energy produced from sources such as hydro, nuclear, coal, natural gas, wind, solar, bio-fuel etc., the total amount of greenhouse gases (by gas type) released into the atmosphere for each Watt Hour of electrical energy produced from sources such as hydro, nuclear, coal, natural gas, wind, solar, bio-fuel etc. The system allows users to query both the stored electrical measurement data and such external data, preferably using a customizable and configurable user interface.”).

As per claim 16, the combination of Ordanis and Tunnell teaches the method of forming encrypted data for a plurality of User data according to claim 6, wherein the sensor data is electrical energy measurement data (Ordanis, para. [0028] “The node sensors 12 may for example include any number of electrical sensors, heat sensors, vibration sensors and/or pulse sensors, depending upon the particular network or equipment being monitored. In the preferred embodiments the system comprises at least one ampere sensor configured to produce an output analog signal used in the process of measuring the amperes in one of the AC electrical load conductors, comprising an inductor having at least one complete electrical turn in inductive communication with the load conductor, and at least one voltage sensor configured to produce an output analog signal used in the process of measuring the voltage difference between one voltage phase element and a common reference point shared by all voltage phase elements (in double or multiphase systems) such as a neutral wire.”)

As per claim 17, the combination of Ordanis and Tunnell teaches the method of forming encrypted data for a plurality of User data according to claim 6, wherein the sensor data is radiation measurement data (Ordanis, para. [0030] “at least one sensor 12 designed to provide at least one signal representative of a non-electrical measurement, for example the motion of an object in a space, speed of an object, mass of an object, volume and direction of fluid flowing, temperature, humidity, pressure, air quality, percentage content of a gaseous substance, radiation level, pH of a liquid, level of a fluid in a tank, etc.”).

As per claim 18, the combination of Ordanis and Tunnell teaches the method of forming encrypted data for a plurality of User data according to claim 6, wherein the sensor data is solar energy measurement data  (Ordanis, para. [0054] “In addition to the internal data collected and stored by the network server 30, the system of the invention may analyze electrical measurements derived from the sensors 12 taking into account data from at least one external source. External sources may for example comprise weather data, percentage data relating energy consumption of monitored loads (or sources) to the total electrical energy produced from sources such as hydro, nuclear, coal, natural gas, wind, solar, bio-fuel etc., the total amount of greenhouse gases (by gas type) released into the atmosphere for each Watt Hour of electrical energy produced from sources such as hydro, nuclear, coal, natural gas, wind, solar, bio-fuel etc. The system allows users to query both the stored electrical measurement data and such external data, preferably using a customizable and configurable user interface.”).

4.	Claims 9 and 12 are rejected under 35 U.S.C. 103 as being unpatentable over Ordanis in view of Tunnell, as disclosed above, in further view of US Pub. No. US 2017/0232300 A1 to Tran, (hereinafter, “Tram”).

As per claim 9, the combination of Ordanis and Tunnell teaches the method of forming encrypted data for a plurality of User data according to claim 1, however fails to explicitly teach but Tran teaches: including storing the encrypted data and its identifier in a block chain server (Tran, para. [0983] “FIGS. 14I-14J show exemplary blockchain energy delivery system that can service IOT robots and households using smart contracts, among others… A power packet is a voltage wave, with a header, a payload with blockchain ID, and a footer.” And para. [0989] “the systems and methods of the system provide for automated remote updating of active grid elements via communications through the network with the Coordinator(s), including but not limited to software, firmware, chipsets, kernels…The updating is for purposes of PSV, PTB, or ability to know the health and/or status of any active grid elements within any zone within the electric power grid. Thus, the systems and methods of the system provide for automatic updating of any and all active grid elements by remote server or dedicated device(s), through Coordinator(s) and/or directly to active grid elements that affect any aspect of updating of active grid elements relating to software, firmware, rules, metrology, ASICs, chipsets, machine code, operating systems, and combinations thereof. Furthermore, active grid elements may be updated for improved or increased accuracy of active grid elements to qualify PSV and PTB associated therewith. Also, the system provides for active grid elements with smart cross-communication that provide for at least one active grid element to transmit commands to at least one other active grid element within the network associated with the electric power grid.”).

Therefore, it would have been obvious to one of the ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Trans’s Internet of Things sensor smart contract system into Tunnell’s collaborative service across multiple sensors and Ordanis’s monitoring and analysis of sensor data, with a motivation to improve security and protect the IoT sensor system from fraudulent or harmful activities (Tran, para. [0002]).

As per claim 12, the combination of Ordanis and Tunnell teaches the method of forming encrypted data for a plurality of User data according to claim 5, however fails to explicitly teach but Tran teaches: including storing the encrypted data and its identifier in a block chain server (Tran, para. [0983] “FIGS. 14I-14J show exemplary blockchain energy delivery system that can service IOT robots and households using smart contracts, among others… A power packet is a voltage wave, with a header, a payload with blockchain ID, and a footer.” And para. [0989] “the systems and methods of the system provide for automated remote updating of active grid elements via communications through the network with the Coordinator(s), including but not limited to software, firmware, chipsets, kernels…The updating is for purposes of PSV, PTB, or ability to know the health and/or status of any active grid elements within any zone within the electric power grid. Thus, the systems and methods of the system provide for automatic updating of any and all active grid elements by remote server or dedicated device(s), through Coordinator(s) and/or directly to active grid elements that affect any aspect of updating of active grid elements relating to software, firmware, rules, metrology, ASICs, chipsets, machine code, operating systems, and combinations thereof. Furthermore, active grid elements may be updated for improved or increased accuracy of active grid elements to qualify PSV and PTB associated therewith. Also, the system provides for active grid elements with smart cross-communication that provide for at least one active grid element to transmit commands to at least one other active grid element within the network associated with the electric power grid.”).
Therefore, it would have been obvious to one of the ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Trans’s Internet of Things sensor smart contract system into Tunnell’s collaborative service across multiple sensors and Ordanis’s monitoring and analysis of sensor data, with a motivation to improve security and protect the IoT sensor system from fraudulent or harmful activities (Tran, para. [0002]).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
US 20160234022 A1 – Secure elements for authentication in point-to-point communication.
US 20150338525 A1 – Determination of active sensor data. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ZOHA P TAFAGHODI whose telephone number is (571)272-5199.  The examiner can normally be reached on 9AM-5PM EST M-F.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s acting supervisor, Kristine Kincaid can be reached on (571) 272-4063. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/ZOHA PIYADEHGHIBI TAFAGHODI/Examiner, Art Unit 2437     

/KRISTINE L KINCAID/Supervisory Patent Examiner, Art Unit 2437